Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 11/16/21 overcome the rejections set forth in the office action mailed 8/16/21 except for the rejection over Frost, which is maintained below. New grounds of rejection for the remaining claims, necessitated by the amendments, are set forth below.

Claim Rejections - 35 USC § 102
Claims 2-7, 18-21, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost (U.S. Pat. No. 4,472,288).
In column 2 lines 28-39 Frost discloses a lubricant composition comprising an amine salt of a phosphate or monothiophosphate. In column 3 lines 5-14 Frost discloses that the phosphate or monothiophosphate inhibits crystallization caused by water contamination of the lubricant, thus disclosing a lubricant composition comprising water, as recited in component (ii) of claim 2 as well as claim 27. In Table 1 Frost further discloses lubricant compositions comprising water. In column 3 line 51 Frost discloses that the phosphate can be tetramethylammonium dibutyl phosphate, meeting the limitations of the ionic liquid of claims 2-7 for the case where Z is a nitrogen atom, all the R groups of the cation are hydrocarbon groups having one carbon atom, the X, Y, and Z groups of the anion of formula (2) are all oxygen, r and s are 1, and the R groups of the anion are both hydrocarbon groups having four carbon atoms. Substituting a sulfur atom .


Claim Rejections - 35 USC § 103
Claims 12-15 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bodesheim (U.S. PG Pub. No. 2010/0187481) in view of Habeeb (U.S. PG Pub. No. 2010/0227785).
In paragraph 1 Bodesheim discloses the use of ionic liquids to improve the lubricating effect of synthetic, mineral, and native oils. In paragraph 11 Bodesheim discloses that the cation of the ionic liquid can be a phosphonium cation, as in formula (1b) of claim 12, or an quaternary ammonium cation, as in formula (1a) of claim 2. Bodesheim further discloses in paragraph 11 that the anion of the ionic liquid can be a phosphate anion R4R5PO-4, where the R groups can be alkyl groups of 1 to 20 carbon atoms, meeting the limitations of formula (2) claims 2 and 12-14 for the case where the X atoms are oxygen and r and s are 1.  In paragraph 26 Bodesheim discloses that the ionic liquid is present in an amount of 0.05 to 40% by weight of the composition, encompassing the range recited in claim 22. In paragraphs 6-10 Bodesheim discloses that the oils can be polyglycols, as recited in claim 23, various vegetable oils, as recited 
The differences between Bodesheim and the currently presented claims are:
i) Bodesheim indicates in paragraphs 19, 22, and 24 that the ammonium and phosphonium cations can be substituted by four alkyl groups, but does not specifically disclose cations with alkyl groups meeting the limitations of claims 2 and 12.
ii) Some of the ranges of Bodesheim overlap or encompass the claimed ranges rather than falling within them.
With respect to i), Habeeb discloses in paragraphs 3 and 13 ionic liquid lubricant additives. In paragraph 18 Habeeb discloses that preferred cations include tetraalkyl phosphonium and ammonium, where the alkyl groups can be different from one another and can be alkyl groups having 1 to 8 carbon atoms, encompassing the ranges recited in claims 2 and 12. The use of the phosphonium or ammonium cations of Habeeb as the phosphonium or ammonium cations of Bodesheim, along with the phosphate anions of Bodesheim, therefore leads to ionic liquids meeting the limitations of claims 12-15 and 22-26. It is noted that while the compositions of Bodesheim and Habeeb also meet the limitations of claim 2 and some of its dependent claims, claim 2 itself is not rejected over Bodesheim and Habeeb due to the maintenance of the Frost rejection, but dependent claims 22-26 are rejected over Bodesheim and Habeeb.
With respect to ii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”

Claims 12-15, 22-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab (U.S. PG Pub. No. 2009/0036334).
In paragraphs 32-35 Schwab discloses a lubricant comprising an ionic liquid. In paragraphs 58-59 and 181 Schwab discloses that the cation of the ionic liquid can be a phosphonium ion (VI) where the R groups where the R groups are alkyl groups of 1 to 18 carbon atoms, encompassing the range recited for the formula (1b) of claim 12, and where the R groups can be different (“identical or different”, paragraph 59, “independently of one another”, paragraph 181), meeting the limitation of claim 12 requiring that the R groups not be equivalent. In paragraphs 58-59 and 147-159 Schwab discloses that the cation can also be an ammonium ion (IV) where the R1 through R3 groups can be a alkyl group of 1 to 18 carbon atoms and the R group is a hydrocarbyl group of 1 to 30 carbon atoms, both encompassing the range recited for the formula (1a) of claim 2; while claim 2 itself is not rejected over Schwab due to the maintenance of the Frost rejection, some of the dependent claims are rejected over Schwab. In paragraph 185 Schwab discloses that the anion of the ionic liquid can be a phosphate having the general formula of RaRbPO4- or a phosphonate having the general formula of RaRbPO3- or RaRbPO2-, and that Ra and Rb can be various alkyl groups of 1 to 30 carbon atoms meeting the limitations of the anion of formula (2) of claims 12 where r and s can each be either 0 or 1, as well as the anions of claims 13-15, where the number of carbon atoms in the alkyl groups encompasses the claimed ranges. 

In paragraph 42 Schwab discloses that the composition can comprise an additional lubricating material, such as mineral oils, polyalphaolefins, synthetic esters, or polyglycols, as recited in the base lubricant (ii) of claim 12 as well as claims 23 and 25-26. While Schwab does not explicitly disclose that the ionic liquid is dissolved in the lubricating material, since the ionic liquid and lubricating materials meet the limitations of the claimed ionic liquids and lubricating materials, and the ionic liquid can be present in an amount as low as 0.1% by weight of the composition, the ionic liquid is considered to be at least partially dissolved in the lubricating materials of Schwab.
The difference between Schwab and the currently presented claims is that some of the ranges of Schwab overlap or encompass the claimed ranges rather than falling within them. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”

	
Response to Arguments
Applicant's arguments filed 11/16/21 regarding the rejection over Frost have been fully considered but they are not persuasive. Applicant argues that Frost does not meet the claim limitation requiring that the ionic liquid be dissolved in the base lubricant because water is only present in the compositions of Frost in an amount of 1%, which applicant characterizes as a “trace level”. However, the claims do not recite any .
Regarding the remaining claims, the newly applied Bodesheim, Habeeb, and Schwab references address the limitations introduced by the claim amendments. It is noted that claim 2 is not rejected over the newly applied references, since the rejection over Frost has been maintained, but dependent claims 22-26, which contain new combinations of limitations due to the claim amendments, are rejected over the new references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771